DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 May 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al., USPN 2015/0229624, in view of Su, USPN 2016/0210450.
With regard to claims 1, 9, and 17, Grigg discloses a method including monitoring, at a user equipment (UE) device, activities of a UE device (0042), generating, at the UE device, at least one pattern based on analysis of the monitored 
With regard to claims 2, 10, and 18, Grigg in view of Su discloses the method of claim 1, as outlined above and Grigg further discloses the protected application can be a mobile application (0020). The motivation to combine remains the same as outlined above.
With regard to claims 3 and 11, Grigg in view of Su discloses the method of claim 1, as outlined above and Su further discloses monitoring, at the UE device, a time of 
With regard to claims 4, 12, and 19, Grigg in view of Su discloses the method of claim 1, as outlined above and Su further discloses monitoring, at the UE device, location information of the UE device at a configurable time duration, and storing, in a memory at the UE device, the location information and corresponding time information (0033, 0035). Grigg also discloses monitoring the location information (0042). The motivation to combine remains the same as outlined above.
With regard to claims 5 and 13, Grigg in view of Su discloses the method of claim 1, as outlined above and Grigg further discloses predicting, at the UE device, an activity of the UE device based on analysis of the monitored activities of the UE device (0048, 0036), and verifying, at the UE device, the predicted activity monitoring the activities of the UE device (0049). The motivation to combine remains the same as outlined above.
With regard to claims 6, 14, and 20, Grigg in view of Su discloses the method of claim 1, as outlined above and Grigg further discloses determining, at the UE device, that the activity of UE device corresponding to the time data associated with the request to access the protected application matches with the activity determined from the at least one pattern generated based on the analysis of the monitored activities (0051), and determining, at the UE device, no authentication or no two-factor authentication is 
With regard to claims 7 and 15, Grigg in view of Su discloses the method of claim 1, as outlined above and Grigg further discloses at the UE device, that the activity of UE device corresponding to the time data associated with the request to access the protected application does not match with the activity determined from the at least one pattern generated based on the analysis of the monitored activities (0050, 0051), determining, at the UE device, a first level of authentication of the UE device is required to grant access to the protected application when a mismatch with the activity determined from the at least one pattern corresponds to a time difference within a configurable time threshold period (0039, 0050, Figure 1), or a second level of authentication of the UE device is required when the time difference is outside a configurable time threshold period (0040, 0050, Figure 1). The motivation to combine remains the same as outlined above.
With regard to claims 8 and 16, Grigg in view of Su discloses the method of claim 1, as outlined above and Grigg further discloses the at least one pattern or level of authentication is configurable (0050). The motivation to combine remains the same as outlined above.
References Cited
Toole et al., USPN 2014/0130127, discloses restricting access to a resource (0004), and deciding on a level of authentication based on the risk level (0004) where the level of risk can be based on user history (0054), including the previous times of day that the user accessed the resource (0026). Toole was not used as the primary reference, since he discloses a client requesting access from a server, but could have been used as a secondary reference. Su was seen as a better reference in terms of teaching logging time duration of previous application use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434